                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ANTOINETTE MATHIS                                                 CIVIL ACTION
 VERSUS                                                            NO: 18-10100
 GARRISON PROP. & CAS. INS. CO.,                                   SECTION: "S" (4)
 ET AL


                                    ORDER AND REASONS

        IT IS HEREBY ORDERED that plaintiff's Motion in Limine #3 to Exclude Dr.

DeFrancesch for Failure to Comply with Rule 26 (Rec. Doc. 53) is DENIED as moot;

        IT IS HEREBY ORDERED that plaintiff's Motion in Limine #4 to Prevent Improper

Evidence and Argument (Rec. Doc. 54) is DENIED as premature.

                                         BACKGROUND

        Before the court are two motions in limine filed by plaintiff, a motion in limine to

exclude Dr. DeFrancesch for failure to comply with Rule 26 (Rec. Doc. 53), and a motion in

limine to prevent improper evidence and argument (Rec. Doc. 54). Counsel for plaintiff has

informed the court that his third motion in limine has been resolved. Accordingly, it is denied as

moot.

        Plaintiffs fourth motion in limine seeks to prevent the introduction at trial of any

evidence or argument on Dr. Zavatsky's employment history, and the fact that Antoinette Mathis

served as a surrogate mother, received medical care at Planned Parenthood, and is a Medicaid

recipient.
        Defendants oppose arguing that with respect to testimony regarding Dr. Zavatsky's

employment history, it is premature, because it is based entirely on speculation as to what

defendants may cross-examine Dr. Zavatsky on at trial. They also contend that Dr. Zavatsky's

employment history is relevant to his qualifications as an expert.

        With respect to evidence concerning plaintiff's status as a surrogate mother, Planned

Parenthood, and Medicaid, defendants contend they have no intention to raise those facts, but do

not want to limit themselves if those issues are raised on direct examination by plaintiff's

counsel. Defendants request that this portion of the motion also be denied as premature, subject

to the understanding that the parties will seek to reach a stipulation in relation to these matters.

        Having considered the record, the memoranda of counsel, and applicable law, the court

finds that the motion should be denied as premature, to be considered if necessary in the context

of trial. The parties are further directed to reach a stipulation concerning plaintiff's status as a

surrogate mother, Planned Parenthood, and Medicaid, prior to the trial of this matter.



        New Orleans, Louisiana, this 23rd
                                     _____ day of August, 2019.



                            ____________________________________
                                 MARY ANN VIAL LEMMON
                             UNITED STATES DISTRICT JUDGE




                                                   2
